IN THE SUPREME COURT OF NORTH CAROLINA

                                       2022-NCSC-138

                                         No. 395A21

                                   Filed 16 December 2022

     STATE OF NORTH CAROLINA

                  v.
     KENNETH ANTON ROBINSON


           Appeal pursuant to N.C.G.S. § 7A-30(2) from the decision of a divided panel of

     the Court of Appeals, 279 N.C. App. 643, 2021-NCCOA-533, dismissing defendant’s

     appeal and by writ of certiorari finding no error in a judgment entered on 11 July

     2019 by Judge Gregory R. Hayes in Superior Court, Guilford County. Heard in the

     Supreme Court on 19 September 2022.


           Joshua H. Stein, Attorney General, by Nicholas R. Sanders, Assistant Attorney
           General, for the State-appellee.

           Glenn Gerding, Appellate Defender, by Aaron Thomas Johnson, Assistant
           Appellate Defender, for defendant-appellant.


           MORGAN, Justice.

¶1         In this appeal, defendant Kenneth Anton Robinson brings forward an

     argument arising from a dissent in the Court of Appeals regarding the decision of the

     trial court to decline defendant’s invitation to make a downward adjustment to

     defendant’s sentence in light of the assistance provided by defendant to law

     enforcement entities regarding their criminal investigations. After reviewing the
                                       STATE V. ROBINSON

                                          2022-NCSC-138

                                        Opinion of the Court



     plain language of the relevant sentencing statutes, the existing precedent of this

     Court, and the transcript of the sentencing hearing, we conclude that defendant has

     failed to demonstrate an abuse of discretion by the trial court in declining to reduce

     defendant’s sentence due to defendant’s rendition of substantial assistance.

     Accordingly, we affirm the decision of the Court of Appeals which found no error in

     defendant’s sentencing.

                   I.   Factual background and procedural history

¶2         This appeal arises from the parties’ respective arguments which focus upon the

     content and the result of defendant’s sentencing hearing; consequently, we present

     only an abbreviated account of the factual circumstances underlying the case.

     Defendant was arrested on 16 December 2016 following a search of defendant’s home

     pursuant to a warrant issued upon, inter alia, information provided by a confidential

     informant. Defendant was subsequently indicted on 6 February 2017 on charges of

     (1) trafficking a controlled substance by possession of at least four grams but less

     than fourteen grams of heroin in violation of N.C.G.S. § 90-95(h)(4)(a) and (2)

     possession of a firearm by a felon in violation of N.C.G.S. § 14-415.1. Later, defendant

     was released from custody but was arrested again on 7 February 2018 and indicted

     on this date as well on a second charge of trafficking a controlled substance, which

     alleged possession of at least fourteen grams but less than twenty-eight grams of

     opium or heroin in violation of N.C.G.S. § 90-95(h)(4)(b). In April 2019, defendant
                                      STATE V. ROBINSON

                                         2022-NCSC-138

                                       Opinion of the Court



     moved to suppress evidence obtained in a search which occurred in December 2016.

     The motion to suppress was denied, and defendant thereafter pled guilty on 9 July

     2019 to all three pending charges pursuant to an agreement with the State.

¶3         Upon accepting defendant’s pleas of guilty, the trial court also conducted the

     sentencing phase of the case on 9 July 2019. At sentencing, counsel for defendant

     contended that defendant had provided “substantial assistance” to law enforcement

     and that the trial court should employ its discretion provided by N.C.G.S. § 90-

     95(h)(5) to reduce the sentences otherwise required upon defendant’s convictions for

     violations of N.C.G.S. § 90-95(h)(4). Defense counsel stated:

                         Obviously, we are—we’re asking for a lot, and
                  there’s a lot on the line for [defendant]. He understands
                  that, and I think he’s—he’s earned the right to say to you,
                  Your Honor, you know, we want a finding of substantial
                  assistance, and we want a considerable reduction from
                  what he is facing.

                         Again, there’s no hard-and-fast rules in terms of how
                  we’ll define substantial assistance or whether or not, you
                  know, you have to work with every officer that’s arrested
                  you. You know, the statute just says if—the sentencing
                  judge may reduce the fine or suspend the prison term
                  imposed on the person and place the person on probation
                  when the person has to the best of their knowledge
                  provided substantial assistance in the identification,
                  arrest, or conviction of any accomplices, accessories, co-
                  conspirators, et cetera. And I would submit to the Court
                  that we have that here.

                          If Your Honor wants to look at the—you know, the
                  first two busts that came from this information for the first
                  case and then the last one from the last case, break it down
                                      STATE V. ROBINSON

                                         2022-NCSC-138

                                       Opinion of the Court



                  however Your Honor is comfortable, I think clearly he has
                  gone above and beyond in terms of comparing what he was
                  charged with and what he’s helped the officers to take off
                  the street.

     The State did not express a specific position regarding defendant’s request for a

     downward adjustment in sentencing which was based upon his claim of the provision

     of substantial assistance. The trial court then permitted defendant to personally

     speak in open court regarding sentencing considerations.

¶4         In announcing its sentencing determinations, the trial court first observed that

     the two trafficking offenses to which defendant had pled guilty carried lengthy

     mandatory minimum sentences, could “easily run consecutive to each other which

     amounts up to a great deal of time” in light of defendant’s heightened prior record

     level of Level IV, and required active sentences. The trial court then informed

     defendant that it was “bothered” by the repeat nature of defendant’s drug-related

     criminal violations:

                        THE COURT: . . . I hate to say—you know, I hate
                  to—2014 looks like some kind of minor charges to me, but
                  they are—they look like, you know, some minor drug
                  charges from 2014.

                          They popped you pretty good from the 2016 event,
                  and it’s clear that there’s no doubt that you helped—that
                  you offered—and even [a detective] says you offered
                  substantial assistance for that event. But you didn’t do it
                  till later, and I think one of the things that’s laying there
                  in my mind is that you—why did you even take that—2018,
                  that was a lot. The way I—I was trying to write down all
                  those bundles and bricks. That’s a lot. Right? I mean, I—
                                     STATE V. ROBINSON

                                          2022-NCSC-138

                                        Opinion of the Court



                 when you kept talking about bundles and bricks, you’re not
                 talking about a little minor amount of heroin. That’s a
                 pretty major amount of heroin, right?

                       [THE STATE]: It totaled up to approximately
                 seventeen grams.

                       THE COURT: Yeah. Yeah. But I mean, I kept
                 hearing bundles and bricks, and I heard sums of money
                 involved. And that was with these 2016 charges pending.

     At this juncture in the sentencing phase, defendant explained to the trial court the

     reasons for his continued participation in the illegal drug trade despite previous

     convictions and pending charges.

¶5         The trial court then inquired about the previous plea agreement that

     defendant had been offered:

                        THE COURT: Yeah. I think it’s only fair—and, at
                 this point, he mentioned—[defendant] mentioned
                 something. Since I’m sitting here with a huge decision on
                 this issue, what was the plea offer?

                         [THE STATE]: Your Honor, he was offered two
                 attempted traffickings [sic] and the G felony. So, basically,
                 it’s the exact same thing you have before you but taken out
                 of the mandatory minimum. He was offered attempted
                 trafficking for the E, attempted trafficking for the F, and
                 the firearm by felon charge [a Class G felony].

                       THE COURT: And then those would have been
                 sentenced at?

                        [THE STATE]: Level IV.

                       THE COURT: So he was offered to go into the
                 regular sentencing grid?
                                      STATE V. ROBINSON

                                         2022-NCSC-138

                                       Opinion of the Court




                          [THE STATE]: That’s correct.

                          THE COURT: The regular E, F, and G sentencing
                  grid?

                          [THE STATE]: That’s right.

                          THE COURT: At a prior Record Level IV?

                         [THE STATE]: That’s correct. And any sort of
                  consolidation, anything like that would have been up to the
                  [c]ourt, if a judge would have chosen to consolidate any of
                  it. And, of course, dismissal of all other pending charges.

                        THE COURT: Yeah. Dismissal of all the other
                  charges. And when was that offered?

                  ....

                       THE CLERK: It looked like January 31st, 2019, is
                  when Judge Craig signed the order.

                          THE COURT: Okay.

¶6         Ultimately, the trial court agreed with defense counsel that defendant had

     provided “substantial assistance” but declined the invitation to make a downward

     deviation from the applicable mandatory minimum sentences and instead elected to

     recognize defendant’s assistance by consolidating, for sentencing purposes, not only

     the two trafficking by possession convictions, but also the possession of a firearm by

     a felon conviction. With respect to this development, the sentencing transcript shows

     the following:
                     STATE V. ROBINSON

                        2022-NCSC-138

                      Opinion of the Court



       THE COURT: . . . There’s no doubt in the [c]ourt’s
mind and based on everybody’s testimony that he deserves
credit for substantial—[defendant] deserves credit for
substantial assistance that he provided to [law
enforcement] in the December 16, 2016, case. And he’s—
the way that credit is going to be delivered is to, therefore—
therefore, consolidate—consolidate all the cases into the
February 7th, 2018, event . . . . The trafficking by possession
from December 16th, the possession of the firearm by felon
from December 16th is all—they’re all consolidated into the
[2018 case].

....

       . . . So on that—that one—that one case, it’s a Level
II trafficking offense between fourteen and twenty-seven
grams of heroin, a Class E felony. Everything is
consolidated into that one offense for—for a mandatory—
there was no substantial assistance in that case—for the
mandatory sentence in that one Class E offense of 90 to 120
months in the Department of Corrections. . . .

        ....

      . . . I considered everything. You—if I gave you
consecutive sentences for your Class E, F, and G felonies,
you were going to get close to this sentence of this mandatory
minimum sentence anyway. I think it’s a—it’s a tough
sentence, but I go back. It’s the chart—it’s the sentence
that the legislature of North Carolina said should be
imposed for this type of offense, giving you credit—
basically taking away—I mean, giving—I’ve consolidated
everything with that—with that final offense, for that final
number, which is set by statute.

        THE DEFENDANT: Twelve to fifteen years?

        [DEFENSE COUNSEL]: It’s a little bit less than
that.
                                          STATE V. ROBINSON

                                             2022-NCSC-138

                                           Opinion of the Court



                          THE COURT: Yeah. It’s 90 to 120 months. It is what
                   it is, but it’s what the legislature set forth as for the
                   punishment for this—this type of case. I know. It’s a very
                   difficult sentence. It’s a difficult sentence to impose. But I
                   don’t get to—sometimes I just have to follow what the
                   legislature says, and this is, I think, one of those times.

     (Emphases added).

¶7          In conformance with the statements which it made in open court, the trial

     court, in its judgment entered on 11 July 2019, consolidated the three felony

     convictions into one judgment and sentenced defendant to a single active sentence of

     90 to 120 months as required under N.C.G.S. § 90-95(h)(4)(b) for the Class E felony

     of trafficking in opium or heroin by possession arising from the 7 February 2018

     charge.

                                 II.    Appellate proceedings

¶8          Defendant filed a written Notice of Appeal on 17 July 2019, despite the fact

     that defendant’s plea agreement had not indicated that he wished to retain his right

     to appeal the trial court’s denial of defendant’s motion to suppress.1


            1  While generally a defendant who pleads guilty to criminal charges may not appeal
     from the resulting conviction, N.C.G.S. § 15A-1444(a1) (2021), a trial court’s order denying a
     motion to suppress evidence may be reviewed upon an appeal from a guilty plea. N.C.G.S. §
     15A-979(b) (2021). However, this Court has held that a defendant who wishes to maintain a
     right to appeal from the denial of a motion to suppress despite pleading guilty after the denial
     of the motion must either include in the plea transcript a statement reserving the right to
     appeal the motion to suppress or orally advise the trial court and the prosecutor before the
     conclusion of plea negotiations that the defendant intends to appeal the denial of the motion
     to suppress. State v. Reynolds, 298 N.C. 380 (1979), cert. denied, 446 U.S. 941 (1980). Here,
     defendant gave no such notification or advisement in the plea agreement or during the plea
     process.
                                         STATE V. ROBINSON

                                            2022-NCSC-138

                                          Opinion of the Court



¶9           In light of this deficiency, defendant’s appellate counsel filed a petition for writ

       of certiorari on 29 December 2020, acknowledging the jurisdictional flaws in

       defendant’s notice of appeal and stating that appellate counsel had “extensively

       reviewed the trial record and the transcript in this case” but had “not located any

       meritorious issues to present” on appeal, citing Anders v. California, 386 U.S. 738,

       reh’g denied, 388 U.S. 924 (1967). Defendant’s appellate counsel also filed a “no-

       merit” brief pursuant to Anders and State v. Kinch, 314 N.C. 99 (1985) in which

       defendant’s appellate counsel stated that he had examined the record, statutes, and

       relevant cases, but was unable to identify any meritorious issues that could support

       a meaningful argument for relief on appeal. As is customary when an Anders brief is

       filed, appellate counsel for defendant asked the Court of Appeals to examine the

       record for possible prejudicial error which counsel might have overlooked.

¶ 10         After the Court of Appeals dismissed defendant’s appeal due to defendant’s

       failure to comply with N.C.G.S. § 15A-979, the lower appellate court opted to exercise

       its “discretion to grant defendant’s petition for writ of certiorari and address the

       merits of defendant’s appeal.” State v. Robinson, 279 N.C. App. 643, 2021-NCCOA-

       533, ¶ 9. As to its acceptance of defendant’s Anders brief, the Court of Appeals

       determined that defendant’s appellate counsel “fully complied with Anders and

       Kinch.” Id. ¶ 10. The lower appellate court then recognized the matters raised in the

       Anders brief and resolved them in the following manner:
                                         STATE V. ROBINSON

                                            2022-NCSC-138

                                          Opinion of the Court



                    Defendant’s appellate counsel submitted the following
                    legal points: (1) whether the indictments were sufficient to
                    confer jurisdiction upon the trial court; (2) whether the
                    trial court erred in denying the motion to suppress; (3)
                    whether there was a sufficient factual basis for the plea;
                    and (4) whether the trial court erred in sentencing
                    defendant. We agree with defendant’s appellate counsel
                    that it is frivolous to argue these issues.

       Id. ¶ 11.

¶ 11         In deciding this case and concluding that no error was committed by the trial

       court, id. ¶ 1, the Court of Appeals majority determined that: (1) “the indictments

       against defendant were legally sufficient and conferred jurisdiction upon the trial

       court, as they gave defendant sufficient notice of the charges against him,” id. ¶ 12;

       (2) “[t]here was competent evidence to support the trial court’s denial of defendant’s

       motion to suppress,” id. ¶ 13; (3) “[t]he transcript reflects the factual basis for the

       plea was sufficient for each charge in the judgment,” id. ¶ 14; and (4) “the trial court

       did not err in sentencing defendant to the mandatory minimum sentence pursuant to

       the structured sentencing chart,” id. ¶ 15. The Court of Appeals dissent discerned

       “multiple issues of arguable merit—the application of [d]efendant’s substantial

       assistance to sentence mitigation under N.C.G.S. § 90-95(h)(5), and whether law

       enforcement’s execution of the search warrant violated the notice requirements of

       N.C.G.S. § 15A-249.” Id. ¶ 18 (Murphy, J., dissenting). Thus, the dissent would have

       “remand[ed] for the appointment of new appellate counsel to provide briefing on

       these, and any other, issues of potential merit.” Id.
                                         STATE V. ROBINSON

                                            2022-NCSC-138

                                          Opinion of the Court



¶ 12         On the basis of the dissent, defendant gave notice of appeal to this Court

       pursuant to N.C.G.S. § 7A-30(2), contending that the Court of Appeals majority erred

       in holding that this appeal involves no issue of arguable merit and claiming that the

       trial court appeared to misunderstand the scope of its discretion to depart from the

       prescribed statutory sentence as permitted by N.C.G.S. § 90-95(h)(5) due to the

       performance of substantial assistance by defendant. Specifically, defendant argued

       that the trial court had abused its discretion by acting under a misapprehension of

       law, to wit: an erroneous belief that N.C.G.S. § 90-95(h)(5) only permits a trial court

       to reduce the statutory mandatory minimum sentence for trafficking opium or heroin

       where the trial court determines that the defendant has provided substantial

       assistance to law enforcement in the case for which the defendant is then being

       sentenced.

¶ 13         A careful review of the transcript of the sentencing hearing reveals no such

       misunderstanding by the trial court. Therefore, this Court affirms the determination

       of the Court of Appeals that the trial court did not abuse its discretion in sentencing

       defendant.

                                        III.    Analysis

¶ 14         The General Assembly has enacted a scheme of statutes, commonly referred to

       as the North Carolina Controlled Substances Act, which, inter alia, defines certain

       drug-related acts which constitute violations of the state’s criminal law and sets forth
                                         STATE V. ROBINSON

                                            2022-NCSC-138

                                          Opinion of the Court



       the range of potential punishments for such violations which trial courts may impose.

       In the present case, defendant was charged with two counts of trafficking opium or

       heroin by possession—one under subsection 90-95(h)(4)(a) (concerning possession of

       at least four grams but less than fourteen grams of the controlled substances in

       question) and the other under subsection 90-95(h)(4)(b) (concerning possession of

       fourteen grams but less than twenty-eight grams of the controlled substances in

       question). N.C.G.S. § 90-95(h)(4) (2021). Each of those subsections identifies a

       minimum term and a maximum term for sentencing purposes. N.C.G.S. § 90-

       95(h)(4)(a), (b).

¶ 15          In addition to the detailed sentencing ranges presented in N.C.G.S. § 90-

       95(h)(4), the Legislature has provided an option for a trial court to depart from the

       specified sentences in certain circumstances:

                     . . . . The sentencing judge may reduce the fine, or impose
                     a prison term less than the applicable minimum prison
                     term provided by this subsection, or suspend the prison
                     term imposed and place a person on probation when such
                     person has, to the best of the person’s knowledge, provided
                     substantial assistance in the identification, arrest, or
                     conviction of any accomplices, accessories, co-conspirators,
                     or principals if the sentencing judge enters in the record a
                     finding that the person to be sentenced has rendered such
                     substantial assistance.

       N.C.G.S. § 90-95(h)(5) (2021) (emphases added). The ability to make a downward

       departure from the otherwise mandatory minimum sentence as set out in N.C.G.S. §

       90-95(h)(5) is entirely discretionary, see State v. Hamad, 92 N.C. App. 282, 289 (1988),
                                         STATE V. ROBINSON

                                            2022-NCSC-138

                                          Opinion of the Court



       aff’d per curiam, 325 N.C. 544 (1989), and this discretion by the trial court is exercised

       at two points in the contemplative process. First, the trial court has the discretion to

       find that a defendant has rendered “substantial assistance in the identification,

       arrest, or conviction” of others involved in criminal activity. N.C.G.S. § 90-95(h)(5).

       Second, in the event that a trial court does determine that “substantial assistance”

       has been rendered by a defendant, the trial court retains discretion—as evidenced by

       the Legislature’s choice of the phrase “[t]he sentencing judge may reduce” as opposed

       to “shall reduce”—to depart from the mandatory minimum sentence which is

       otherwise applicable to a defendant’s conviction or convictions. See id. Thus, the plain

       language of N.C.G.S. § 90-95(4) is clear that a trial court is not required to reduce a

       sentence even if the trial court finds that a defendant has provided “substantial

       assistance.”

¶ 16          A trial court’s abuse of discretion “results where the court’s ruling is

       manifestly unsupported by reason or is so arbitrary that it could not have been the

       result of a reasoned decision.” State v. Hennis, 323 N.C. 279, 285 (1988) (citing State

       v. Parker, 315 N.C. 249 (1985)). An abuse of a trial court’s discretion also occurs where

       “a trial judge acts under a misapprehension of the law.” State v. Nunez, 204 N.C. App.

       164, 170 (2010). The “ ‘accomplices, accessories, co-conspirators, or principals’

       [referenced in the statute] need not be involved in the case for which the defendant

       is being sentenced, and . . . [N.C.]G.S. § 90-95(h)(5) therefore permits the trial court
                                   STATE V. ROBINSON

                                     2022-NCSC-138

                                   Opinion of the Court



to consider [the] defendant’s ‘substantial assistance’ in other cases.” State v. Baldwin,

66 N.C. App. 156, 158, aff’d per curiam, 310 N.C. 623 (1984). In other words, a trial

court may choose to reduce a defendant’s sentence based upon his provision of

substantial assistance in any case, not merely for the substantial assistance which

was provided in the case for which the defendant is then being sentenced. It is this

circumstance which the Court of Appeals dissent utilizes to suggest that the trial

court may have abused its discretion by way of a misapprehension of law. The

dissenting view speculated that:

             [T]he trial court may have improperly applied N.C.G.S. §
             90-95(h)(5), as the trial court may have believed it could
             only apply substantial assistance to mitigate sentencing
             regarding cases on one date, based on the trial court’s
             following statement:

                    There’s no doubt in the [trial] [c]ourt’s mind and
                    based on everybody’s testimony that [Defendant]
                    deserves credit for substantial—[Defendant]
                    deserves credit for substantial assistance that he
                    provided . . . in the [16 December 2016] case. And
                    he’s—the way that credit is going to be delivered is
                    to, therefore—therefore, consolidate—consolidate
                    all the cases into the [7 February 2018] event[.]

                    ....

                    Everything is consolidated into that one offense
                    for—for a mandatory—there was no substantial
                    assistance in that case—for the mandatory sentence
                    in that one[.]

             (Emphases added). It is not clear whether the trial court
             understood it could apply Defendant’s substantial
                                         STATE V. ROBINSON

                                            2022-NCSC-138

                                          Opinion of the Court



                    assistance to multiple cases on different dates—
                    specifically, whether the trial court understood it could
                    apply Defendant’s substantial assistance regarding the 16
                    December 2016 offense to both that offense and the 7
                    February 2018 offense under N.C.G.S. § 90-95(h)(5).

       Robinson, ¶ 28 (Murphy, J., dissenting) (alterations in original).

¶ 17         Defendant emphasizes that this excerpt from the sentencing hearing

       transcript potentially indicates that the trial court labored under a misapprehension

       of law which was similar to the matter addressed in Baldwin. Here, defendant

       submits that the trial court wrongly believed that it could only recognize defendant

       for his substantial assistance in the 2016 matter by making a downward adjustment,

       pursuant to N.C.G.S. § 90-95(h)(5), in the sentence imposed based upon defendant’s

       conviction of his 2016 offense, and that such substantial assistance could not be

       “carried over” to support a downward departure in the sentence imposed based upon

       defendant’s conviction of his 2018 offense. Defendant buttresses his view of the trial

       court’s surmised confusion about the applicable law here by emphasizing that (1) the

       trial court “twice used the word ‘mandatory’ to describe the 90 to 120 month sentence

       it imposed, even though [defendant]’s assistance to [law enforcement] made such a

       sentence discretionary rather than mandatory” and (2) the trial court further

       explained its sentence of 90 to 120 months as “a very difficult sentence. It’s a difficult

       sentence to impose. But I don’t get to—sometimes I just have to follow what the

       legislature says, and this is, I think, one of those times.” Defendant summarizes his
                                         STATE V. ROBINSON

                                            2022-NCSC-138

                                          Opinion of the Court



       appellate argument as follows:

                            Under these circumstances—with [defendant]’s
                    assistance bearing fruit far beyond what is typically
                    expected; defense counsel asking for probation; and the
                    State declining to object—the likeliest explanation for the
                    trial court not granting a downward departure for the 2018
                    charge is that it did not realize it had the option.

¶ 18         In light of this assertion by defendant, we reiterate that N.C.G.S. § 90-95(h)(5)

       expressly gives discretion to a trial court to determine whether substantial assistance

       has been provided by a particular defendant. However, even if a trial court

       determines that substantial assistance has been provided in any case, the statute

       then provides the trial court with the discretionary option that “[t]he sentencing judge

       may . . . impose a prison term less than the applicable minimum prison term.”

       N.C.G.S. § 90-95(h)(5) (emphasis added). Ultimately, the statutory provision

       unequivocally establishes that the trial court is not required to impose a reduced

       sentence even where a trial court has determined that a defendant provided

       substantial assistance. Thus, irrespective of the extent or value of defendant’s

       substantial assistance, defendant’s requested sentencing results from substantial

       assistance, or the State’s position on the trial court’s determination of substantial

       assistance, the trial court was empowered to determine whether to employ the option

       set forth in N.C.G.S. § 90-95(h)(5) to reward defendant for his assistance.

¶ 19         Applying this interpretation of the pertinent cited statutes and appellate case

       law to the instant case, we do not view the sentencing remarks by the trial court as
                                         STATE V. ROBINSON

                                            2022-NCSC-138

                                          Opinion of the Court



       it openly shared its thought process in ruminating about the trial court’s options and

       determinations, as suggesting any misunderstanding by the trial court of the

       discretion which it retained pursuant to N.C.G.S. § 90-95(h)(5). As reflected by the

       entirety of the trial court’s commentary and the divulgence of the rationale

       underlying its sentencing choices, it readily appears that the trial court was fully

       familiar with its given statutory discretion to find that substantial assistance had

       been provided by defendant in one case and to impose a judgment which was less

       than the mandatory minimum sentence in light of defendant’s substantial assistance,

       if the trial court desired to do so and in the dearth of any evident error in the record

       before us. See State v. Williams, 274 N.C. 328, 333 (1968) (“An appellate court is not

       required to, and should not, assume error by the trial judge when none appears on

       the record before the appellate court.”).

¶ 20         The trial court operated within its proper parameters of discretion in

       determining that defendant had rendered “substantial assistance” in connection with

       the 2016 trafficking charge but not with regard to the 2018 charge. Moreover, despite

       defendant’s substantial assistance, the trial court permissibly elected to refrain from

       implementing a downward departure authorized in N.C.G.S. § 90-95(h)(5) to utilize

       the concept of substantial assistance to reduce the statutory criminal sentences

       established in N.C.G.S. § 90-95(4). Nevertheless, the trial court chose to employ its

       discretion pursuant to a different statute to afford consideration to defendant by
                                         STATE V. ROBINSON

                                            2022-NCSC-138

                                          Opinion of the Court



       consolidating both of defendant’s trafficking convictions and a third felony conviction

       for purposes of sentencing. See N.C.G.S. § 15A-1340.15(b) (2021) (“If an offender is

       convicted of more than one offense at the same time, the court may consolidate the

       offenses for judgment and impose a single judgment for the consolidated offenses.”

       (emphasis added)). This discretionary election by the trial court resulted in a sentence

       for defendant which might have been longer than defendant requested, but was

       permissible in the trial court’s discretion. Although the trial court was not required

       to justify or explain its sentencing decisions in this matter, the transcript in this case

       indicates that the trial court weighed appropriate factors and circumstances in

       reaching its determinations regarding sentencing.

¶ 21         We agree with the lower appellate court that the acceptance of defendant’s no-

       merit brief was appropriate pursuant to the principles enunciated in Anders and in

       Kinch. We further agree that the trial court did not abuse its discretion in its

       sentencing considerations. Accordingly, the decision of the Court of Appeals finding

       no error in defendant’s sentence is affirmed.

             AFFIRMED.
             Justice EARLS dissenting.


¶ 22         “[A]n abuse-of-discretion standard does not mean a mistake of law is beyond

       appellate correction.” Koon v. United States, 518 U.S. 81, 100 (1996); see also In re

       Estate of Skinner, 370 N.C. 126, 146 (2017) (Morgan, J, dissenting) (“It is well-

       established in this Court's decisions that a misapprehension of the law is

       appropriately addressed by remanding the case to the appropriate lower forum in

       order to apply the correct legal standard.” (first citing Wilson v. McLeod Oil Co., 327

       N.C. 491, 523 (1990); and then citing State v. Grundler, 249 N.C. 399, 402 (1959), cert.

       denied, 362 U.S. 917 (1960))).

¶ 23          “When the exercise of a discretionary power of the court is refused on the

       ground that the matter is not one in which the court is permitted to act, the ruling of

       the court is reviewable.” State v. Ford, 297 N.C. 28, 30–31, 252 S.E.2d 717, 718 (1979),

       quoted in State v. Brogden, 334 N.C. 39, 46 (1993). Here, there was ample evidence

       that the trial court mistakenly believed it was prohibited from exercising its

       discretionary power to grant Mr. Robinson a downward sentencing departure from

       the mandatory minimum sentence for drug trafficking for his February 2018 offense

       based on substantial assistance that he provided to law enforcement after his

       December 2016 offenses. See N.C.G.S. § 90-95(h)(5) (2021). I therefore dissent from

       the majority’s conclusion that “the trial court was fully familiar with its given

       statutory discretion . . . to impose a judgment which was less than the mandatory
                                         STATE V. ROBINSON

                                            2022-NCSC-138

                                          Earls, J., dissenting



       minimum sentence in light of defendant’s substantial assistance.”               This matter

       should be remanded to the trial court for re-sentencing.

¶ 24         A criminal defendant’s “substantial assistance” can be used to mitigate the

       sentence for a crime other than the one in which the substantial assistance was

       provided. See State v. Baldwin, 66 N.C. App. 156, 158, aff’d per curiam, 310 N.C. 623

       (1984). But a review of the record reveals that the trial court was unaware of this

       flexibility. For example, during sentencing the trial court stated:

                    There’s no doubt in the Court’s mind and based on
                    everybody’s testimony that he deserves credit for
                    substantial -- Mr. Robinson deserves credit for substantial
                    assistance that he provided to Detective Jeter in the
                    December 16, 2016, case. And he’s -- the way that credit is
                    going to be delivered is to . . . consolidate all the cases into
                    the February 7th, 2018, event . . . everything is
                    consolidated into 18CRS67753. The trafficking by
                    possession from December 16th, the possession of the
                    firearm by felon from December 16th is all -- they’re all
                    consolidated into the 18CRS67753.

                    ....

                    So on that -- that one -- that one case, it’s a Level II
                    trafficking offense between fourteen and twenty-seven
                    grams of heroin, a Class E felony. Everything is
                    consolidated into that one offense for -- for a mandatory --
                    there was no substantial assistance in that case -- for the
                    mandatory sentence in that one Class E offense of 90 to 120
                    months in the Department of Corrections.

       (Emphasis added.) In short, to credit Mr. Robinson for his substantial assistance

       provided directly after the 2016 offenses, the trial court consolidated Mr. Robinson’s
                                         STATE V. ROBINSON

                                            2022-NCSC-138

                                          Earls, J., dissenting



       sentence for the 2016 offenses with his sentence for the 2018 offense. As a result of

       the consolidated sentences, Mr. Robinson would functionally serve only one sentence

       for the 2018 offense.

¶ 25         The trial court was free to determine that this was the proper way to credit

       Mr. Robinson for both of his convictions based on the assistance Mr. Robinson

       provided law enforcement. But throughout this process, the trial court expressed its

       view that Mr. Robinson “deserve[ed] credit for substantial assistance that he provided

       . . . in the December 16, 2016 case.” Meanwhile, the trial court seemed to believe that

       it was required to give Mr. Robinson the mandatory sentence for the conviction

       arising out of his 2018 offense because “there was no substantial assistance in that

       case.” This indicates that the trial court mistakenly believed it could only credit Mr.

       Robinson for his substantial assistance by reducing his sentence for the conviction

       arising from his 2016 offenses.

¶ 26         The trial court’s mistaken interpretation of the law is further demonstrated

       in an exchange between the trial judge and Mr. Robinson when Mr. Robinson asked

       the trial court to repeat the sentence that had been handed down. The trial court

       explained:

                    It’s 90 to 120 months. It is what it is, but it’s what the
                    legislature set forth as for the punishment for this -- this
                    type of case. I know. It’s a very difficult sentence. It’s a
                    difficult sentence to impose. But I don’t get to -- sometimes
                    I just have to follow what the legislature says, and this is,
                    I think, one of those times.
                                        STATE V. ROBINSON

                                           2022-NCSC-138

                                         Earls, J., dissenting




       Again, in stating that it had to “follow what the legislature [said],” the trial court

       appeared to believe itself bound by the mandatory minimum sentences prescribed in

       N.C.G.S. § 90-95(h)(4)(b).

¶ 27         Whether the trial court was obligated to grant Mr. Robinson a reduced

       sentence in exchange for providing information to law enforcement is not at issue

       here. All parties, including Mr. Robinson, recognize this decision is a matter that is

       purely within the trial court’s discretion. The trial court was, however, obligated to

       understand the statutory constraints placed upon it, as well as the correct bounds of

       the discretion it is afforded. The evidence in the record demonstrates that the trial

       court did not understand the latter. This is not a matter of assuming error on the part

       of the trial court but rather reading the transcript fairly and acknowledging the error

       that occurred.

¶ 28         The ramifications of failing to properly credit Mr. Robinson for the assistance

       he provided implicate important public policy concerns by threatening law

       enforcement’s crime prevention efforts. “[O]ur criminal justice system could not

       adequately function without information provided by informants.” United States v.

       Bernal-Obeso, 989 F.2d 331, 334 (9th Cir. 1993); see also Alexandra Natapoff,

       Snitching: The Institutional and Communal Consequences, 73 U. Cin. L. Rev. 645,

       655 (2004) (explaining that “[o]ur justice system has become increasingly dependent

       on criminal informants over the past twenty years”). Informants are particularly
                                        STATE V. ROBINSON

                                           2022-NCSC-138

                                         Earls, J., dissenting



       indispensable to the prosecution of drug crimes. See, e.g., Law Enforcement

       Confidential Informant Practices: Joint Hearing Before the Subcomm. on Crime,

       Terrorism, & Homeland Sec. & the Subcomm. on the Const., Civ. Rts., & Civ. Liberties

       of the H. Comm. on the Judiciary, 110th Cong. 66 (2007) (“Informants are a

       cornerstone of drug enforcement. It is sometimes said that every drug case involves

       a snitch.” (statement of Alexandra Natapoff, Professor of Law, Loyola Law School));

       Natapoff, Snitching, 73 U. Cin. L. Rev. at 655 (“[N]early every drug case involves an

       informant, and drug cases in turn represent a growing proportion of state and federal

       dockets.”).

¶ 29         As Mr. Robinson’s counsel explained during sentencing proceedings, one

       benchmark for assessing the substantial assistance provided is whether that

       assistance resulted in “get[ting] the same amount [of drugs] off the street that you

       . . . were caught with.” In this case, the results far exceeded that benchmark. The

       information Mr. Robinson provided led directly to three ounces of heroin, two ounces

       of cocaine, two firearms, and approximately $18,000 being recovered. That

       information led officers to other cases, allowing them to ultimately recover four

       ounces plus twelve kilos of cocaine, over $87,000, two additional firearms, and a motor

       vehicle. As Officer Jeter testified, sometimes information provided by an informant

       simply “stops with the next individual, but in this case [law enforcement] kept

       climbing up the ladder.” Officer Jeter recognized that this “ladder” could be “traced
                                         STATE V. ROBINSON

                                            2022-NCSC-138

                                          Earls, J., dissenting



       back to the initial information that Mr. Robinson provided” and that the last drug

       bust to which Mr. Robinson’s assistance led yielded a substantial amount of illegal

       narcotics and guns.

¶ 30         Mr. Robinson’s case demonstrates the efficacy of using informants to uncover

       illegal drug operations. But failing to properly credit criminal defendants for the

       information they provide reduces their incentives to cooperate with law enforcement.

       There is thus a significant public interest in ensuring that the trial court correctly

       understood the breadth of its discretion to reduce not just Mr. Robinson’s sentence

       for his 2016 offenses, but for his 2018 offense as well.

¶ 31         Because the record demonstrates that the trial court did not understand the

       scope of its discretion, I would reverse and vacate the Court of Appeals’ holding that

       these facts do not give rise to any “arguable issues,” State v. Robinson, 2021-NCCOA-

       533, ¶ 16, and remand this case to the trial court for re-sentencing in line with the

       correct understanding of the trial court’s discretion under N.C.G.S. § 90-95(h)(5).